UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 1, 2016 Plumas Bancorp (Exact name of registrant as specified in its charter) California 000-49883 75-2987096 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 35 S. Lindan Avenue, Quincy, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (530)283-7305 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On April 1, 2016, the Company entered into Salary Continuation Agreements with Mr. Richard L. Belstock, Executive Vice President and Chief Financial Officer of the Registrant and Plumas Bank, Mr. Kerry D. Wilson, Executive Vice President and Chief Credit Officer of Plumas Bank and Ms. BJ North, Executive Vice President of Retail Banking, Marketing and Commercial Lending of Plumas Bank.
